Citation Nr: 1609001	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to March 1988 and service in the National Guard from August 1988 to July 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The above stated issues, among other claims, were remanded by the Board in April 2015, for additional development.  As that development has been achieved the claims have returned for appellate review.


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran has TBI residuals that are related to his military service.  

2.  The more probative evidence fails to demonstrate that the Veteran has sleep apnea that is related to his military service.

3.  The more probative evidence fails to demonstrate that the Veteran has ADHD that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for the establishment of service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  The criteria for the establishment of service connection for a ADHD are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims and the Board remanded after the Veteran's hearing to conduct further development.

Merits of the Claim

The Veteran seeks service connection for a TBI, sleep apnea and ADHD, that he believes is related to his military service.  As the weight of the competent evidence that the Veteran's claimed conditions are related to his military service is against the claims, they will therefore be denied.  38 C.F.R. § 3.102. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran contends that he currently has memory and sleep problems that he believes are the result of a TBI that occurred while playing a pick-up game of football while serving in the Air National Guard.  The Veteran additionally contends that his sleep apnea could be result of tonsillitis suffered in service.  

TBI

The Veteran was provided a VA examination in November 2015 with regard to the claim for a TBI.  The Veteran stated that he got a concussion playing a pick-up game of football in 1989 while serving in the Air National Guard.  He stated he did not recall ever having another concussion either prior to or after service, despite his having played football in high school.  The Veteran did not notice any change in performance during training following the injury.  The November 2015 VA examiner noted that the Veteran underwent an evaluation with a private medical facility in 2006 which provided a SPECT scan to determine whether the Veteran had ADHD.  The private examination report stated that the Veteran had experienced difficulty concentrating and insomnia in 2005 while studying for his masters.  It was further noted that the Veteran reported multiple "goose eggs" on his forehead as a child, minor motor vehicle accidents, and the above noted pick-up game, football injury.  The private examiner determined that the noted patterns of change with concentration ability were "most consistent with a TBI" and the baseline pattern was thought to be "consistent with toxic/hypoxic exposure".  The Veteran reported he had no recollection of having ever had toxic/hypoxic exposure.  

With consideration of the above, a thorough examination, and review of the Veteran's medical records, the November 2015 VA examiner determined that the Veteran did not meet the criteria for a neurocognitive disorder (NCD) due to TBI because he did not display a pattern of deficit on testing which would be expected with a NCD due to TBI.  The examiner further stated that there were no psychological residuals from a TBI noted in the Veteran's service treatment records.  While the Veteran had a SPECT scan where a TBI was determined to be the cause of memory complaints, testing did not show evidence of objective memory impairment to correlate with those results as required for a psychiatric diagnosis of NCD.  In order to meet criteria for NCD due to TBI under DSM-5, there must be evidence of objective cognitive impairment, which the record did not show.  The examiner acknowledged the Veteran's subjective memory complaints, but stated that any memory issues were not the result of a TBI because the Veteran complained that his memory was worsening while the natural course of recovery from a TBI-related memory impairment would show an improvement over the years following a TBI.  The Veteran's worsening subjective memory complaints (with no objective evidence in memory impairment) were determined to be functional impairment created by the Veteran's comorbid health problems such as sleep apnea and chronic pain.  Again, there is no DSM-5 diagnosis for these complaints, as they are not shown to be associated with any objective impairment on testing.

ADHD

The Veteran was provided a VA examination in November 2015 with regard to his claim for service connection for ADHD.  The examiner, after thoroughly reviewing the record and examining the Veteran, noted that the Veteran's premorbid intellectual functioning was in the average range while other areas of functioning, including immediate and delayed memory, attention, language, and visuospatial abilities, were at or above expected levels.  The only area of intra-individual weakness, but still within normal range, was his verbal and vocabulary abilities.  These findings were consistent with his report of having struggled throughout his life with written composition and comprehension.  The examiner determined however that there was insufficient evidence to diagnose a formal learning disability because there were no childhood school records to review.  It was also determined that, given the results from the testing there was no reason to preform further neuropsychological testing.  The examiner noted that the Veteran was able to manage his activities of daily living and personal hygiene.  There was no evidence that the Veteran took any psychotropic medications, received any psychotherapy, or had any accommodations at work for his complaints related to attention and memory.  His social functioning was also noted to be intact.  He exhibited no inappropriate behavior and abused no substances.  His thought processes and communications were not impaired.  Neuropsychological screening showed no evidence of decreased attention or focus.

The examiner, after reviewing the medical evidence and testing the Veteran, stated that the Veteran did not meet the criteria for a DSM-V diagnosis of ADHD or any other psychological residual of a TBI, including NCD.  The examiner explained that by definition, ADHD must have its onset prior to age 12 and there was no evidence that the veteran exhibited symptoms of ADHD prior to age 12.  While the Veteran reported being placed in a special education class for unknown reasons, the examiner's review of the record suggested that it was for a reading deficit specifically, and only for brief period of time.  There was no evidence in the file that the Veteran had an academic problem or any ADHD diagnosis on his entrance examination.  Moreover, the record indicated that the Veteran graduated high school with a 3.2 GPA and did not recall ever having accommodations or being held back.  The examiner further noted that ADHD would not be related to either sleep apnea or a TBI because ADHD would have had to have been diagnosed prior to twelve years of age and there was no evidence that the Veteran had any difficulties except with regard to verbal and vocabulary abilities, but that appeared to be just a personal difficulty for him and not something resulting from ADHD.

Sleep Apnea

The Veteran was afforded a VA examination in October 2015 to determine if his sleep apnea was related to his military service.  The October 2015 VA examiner determined that the Veteran's currently diagnosed sleep apnea was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner stated that there were no in-service complaints of disordered sleep or cognitive limitations and noted that the Veteran was initially diagnosed with sleep apnea in a 2006 sleep study.  The Veteran contends that his elevated blood pressures in service were indicators that he had sleep apnea that was unrecognized.  The examiner stated, however, that there was no indication that the Veteran's blood pressure was higher during service than it was at the time the Veteran was diagnosed with sleep apnea.  Additionally it was noted that the Veteran had in-service episodes of tonsillitis, but the examiner stated that the medical literature did not support the notion that acute infectious tonsillitis was causal for long-term chronic obstructive sleep apnea, although it could contribute to acute airway obstruction.  Even if there were some connection, the Veteran's last episode of tonsillitis was in the 1990s and the Veteran was only definitively diagnosed with sleep apnea in 2006.  The examiner also noted that the initial diagnosis for sleep apnea was accompanied by diagnoses for nasal abnormalities and oropharyngeal crowding.  Body Mass Index (BMI) is a well-established risk factor for sleep apnea.  It was noted the Veteran was approximately 30 pounds heavier at the time of his diagnosis of sleep apnea than he was during military service.  Therefore, rather than the in-service diagnosis of tonsillitis being responsible for his sleep apnea, the Veteran had a number of congenital and acquired risk factors that were the more likely cause.  

With consideration of the above, the Board notes that the competent evidence does not support the Veteran's contentions that he has sleep apnea, residuals of a TBI, or ADHD that was caused by or related to his military service.  The Board finds that the medical evidence is more probative than the Veteran's statements.  The October 2015 and November 2015 VA examinations reflect review of the Veteran's treatment records and provide reasoned medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Although the Veteran can attest to having sleep and memory problems, as this is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran has sleep apnea, or residuals of a TBI, to include ADHD that can be linked to any injury experienced in service cannot be determined by mere observation alone.  The Board finds that determining the exact cause of the Veteran's disabilities is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this in this case is not competent evidence and therefore is not probative of whether the Veteran has sleep apnea, residuals of a TBI, or ADHD that is related to his military service.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether he has sleep apnea, residuals of a TBI, or ADHD that is related to his military service.

The October 2015 and November 2015 opinions regarding the etiology of the Veteran's sleep apnea, residuals of a TBI, and ADHD are the most probative medical evidence addressing the etiology of the Veteran's disabilities.  These opinions are adequate and probative because they are factually informed, medically based, and responsive to the inquiry.  The examiners provided a full and complete rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiners' opinions are entitled to the most probative weight regarding the etiology of the Veteran's sleep apnea, residuals of a TBI, and ADHD.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Accordingly, given the record before it, the Board finds that the evidence against the claims for a sleep apnea, residuals of a TBI, and ADHD is more probative than the evidence in favor of the claims.  Therefore, the Veteran's claims for service connection for sleep apnea, residuals of a TBI, and ADHD must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a TBI is denied.

Service connection for ADHD is denied.

Service connection for sleep apnea is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


